                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BENITO FRANCO PEREZ, 092048510,                   Case No. 19-cv-08465-CRB (PR)
                                   8                  Petitioner,                         ORDER OF DISMISSAL
                                   9            v.                                        (ECF No. 2)

                                  10    ERIK S. BONNAR, et al.,
                                  11                  Respondent(s).

                                  12          On January 13, 2020, the post office returned the court’s mail to petitioner as undeliverable
Northern District of California
 United States District Court




                                  13   because petitioner is no longer in custody at Mesa Verde Detention Facility. ECF No. 6. Because

                                  14   more than 60 days have passed since the court’s mail to petitioner was returned as undeliverable,

                                  15   and the court has received no written communication from petitioner indicating a current address,

                                  16   the case is DISMISSED without prejudice pursuant to Local Rule 3-11(b).

                                  17          But based solely on petitioner’s affidavit of poverty, his motion for leave to proceed in

                                  18   forma pauperis (ECF No. 2) is GRANTED.

                                  19          The clerk is instructed to close the file and terminate the motion appearing on ECF as

                                  20   pending item number 2.

                                  21          IT IS SO ORDERED.

                                  22   Dated: March 18, 2020

                                  23                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  24                                                   United States District Judge
                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        BENITO FRANCO PEREZ,
                                   7                                                          Case No. 3:19-cv-08465-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        ERIK S. BONNAR, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on March 18, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Benito Franco Perez ID: 092048510
                                       Mesa Verde Detention Center
                                  21   425 Golden State Ave
                                       Bakersfield, CA 93301
                                  22

                                  23
                                       Dated: March 18, 2020
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
